Mr. Presiding Justice Barnes delivered the opinion of the court. Abstract of the Decision. Bonds, § 23*—when hank is not innocent purchaser of bond without notice. Where a depositor in a bank purchased a certain negotiable bond with funds of her deposit account, the president of the bank acting as her representative in the transaction and the cashier of the bank as the fiscal agent of the bank" and a few days later the president negotiated a sale of the bond to the hank, the cashier again acting as the fiscal agent of the bank in the transaction, and the cashier failed to make inquiry as to the president’s authority to sell the bond to the hank, the bank was not an innocent purchaser without notice.